Citation Nr: 1044782	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-23 474	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.

2.  Whether new and material evidence has been received to reopen 
a claim for dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Whether new and material evidence has been received to reopen 
a claim for an effective date prior to January 28, 1985 for a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971 
and from January 1977 to January 1979.  The appellant is the 
Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The appellant and her daughter testified in support of the claims 
at a personal hearing in Washington, D.C., in June 2010, and a 
copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran died in October 1994 at the age of 46 of a seizure 
disorder due to an old cerebral injury.  At the time of his 
death, he was in receipt of service connection for posttraumatic 
stress disorder, 100 percent disabling since January 28, 1985, 
and for postoperative hemorrhoids, 0 percent disabling.  

In the context of a claim for DIC benefits, as in the present 
case, appropriate notice from the RO to the appellant must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Although the RO mailed the appellant a letter dated in December 
2004 and again in March 2006 explaining the evidence and 
information required to generally substantiate a DIC claim, the 
letters did not include a statement of the condition for which 
the Veteran was service connected at the time of his death, an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, or an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  On remand, the appellant must be supplied 
with notice in accordance with Hupp.

It has been contended by and on behalf of the appellant that she 
is entitled to DIC because the Veteran should have been awarded a 
total rating for at least ten years prior to his death, as 
indicated on pages 18-20 of the March 2008 hearing transcript, 
because VA was on notice of relevant Social Security records and 
additional treatment records that should have been obtained and 
associated with the claims file prior the August 1997 Board 
decision.  In support of this argument, she has raised the issue 
of clear and unmistakable error ("CUE") in a August 1997 Board 
decision that denied DIC under the provisions of 38 U.S.C.A. 
§ 1318 and entitlement to an effective date prior to January 28, 
1985 for TDIU.  The Board finds that this CUE claim is 
inextricably intertwined with the issues of whether new and 
material evidence has been received to reopen claims for 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and 
entitlement to an effective date prior to January 28, 1985 for 
TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).  Because the CUE issue is inextricably intertwined 
with these issues, the case must be remanded for initial 
adjudication of the CUE matter.  See Huston v. Principi, 18 Vet. 
App. 395 (2004).

Therefore, on remand, the RO/AMC will adjudicate the newly raised 
issue of CUE.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellant status; 
a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the appellant an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  In so doing, the RO/AMC must 
ensure that its notice meets the requirements 
of Hupp (cited to above in regard to the need 
to inform a DIC claimant of (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time of 
death; (2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service connected).

2.  The RO/AMC must also take the appropriate 
steps to adjudicate the matters of whether 
there was CUE in the Board's August 1997 
denial of DIC under the provisions of 
38 U.S.C.A. § 1318 and the denial of an 
effective date prior to January 28, 1985 for 
TDIU.  Thereafter, the appellant and her 
representative should be provided with 
written notice of the determination and they 
must be provided with notice of the 
appellant's right to appeal.

3.  When the actions requested above have 
been completed, the RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues on appeal.

4.  If any of the benefits sought on appeal 
is not granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is received with respect to any 
additional issue raised on behalf of the 
appellant, the RO/AMC should furnish a 
statement of the case and/or a supplemental 
statement of the case on all issues in 
appellate status, and the appellant and her 
representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


